DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing of Fig 1. is objected to under 37 CFR 1.83(a) because they fail to show the reaction tube 203 of Fig. 1 as described in the specification in paragraph 17.   Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph 17 recites the reaction tube 203 and the last line of paragraph 17 recites the reaction tube “18”.  Specifically, the specification in paragraph 17 recites the reaction tube as both elements 203 and 18. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because “the act” (lines 5, 14, 19-20), “the supply” lack positive antecedent
 basis.  Line 16, “the time of transition” lacks positive antecedent basis. Claim 1, the limitations of “the act of cooling the exhaust pipe at a predetermined time without continuing the act of cooling the exhaust pipe until the temperature of the exhaust pipe becomes equal to or lower than the first temperature, when the temperature of the exhaust pipe is equal to or lower than the second temperature” is indefinite as it’s confusing as written.  The examiner suggests amending to remove the phrase “without continuing the act of cooling the exhaust pipe until the temperature of the exhaust pipe becomes equal to or lower than the first temperature”. Claim 2 is indefinite because it is unclear what the skilled artisan would consider as an emergency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10, and 12-13  is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kogura et al. (US2015/0376781).
Re claim 1, Kogura et al. teach a method of removing a deposit from the inside of a processing container (abstract) by supplying a cleaning gas into the process container after forming a film on the substrate in the process container (paragraph 2), wherein removing the deposit includes sequentially and repeatedly (paragraphs 6, 111-113, 126, 134), performing a first process of supplying the cleaning gas into the chamber into a first pressure is reached (paragraph 118, teaches a first cleaning pressure); a second process of stopping the cleaning gas and exhausting the gas and reaction product (paragraph 124); a third process of cooling the exhaust pipe while maintaining pressure which his lower than the first pressure (paragraph 131, 133).  Re claim 1,  the limitations of a lower pressure are inherently met as a result of performing the same steps as the instantly claimed invention.  Additionally, paragraph 133 teaches cooling the exhaust by flowing N2 gas. Paragraphs 107 and  160 teaches purging with N2 gas to reduce the pressure to atmospheric pressure.  Paragraph 126 teaches that the internal pressures of the process chamber may be set to a relatively high pressure so that the cleaning gas is sealed in the process chamber. In summary during the introduction of the cleaning gas, the pressure is increased and during cooling with N2, the chamber is purged to reduce the pressure to atmospheric pressure. Re claim 1, the limitations directed to cooling the exhaust pipe until the temperature is equal to or lower than the first temperature, refer to paragraphs 131-132.  The limitations of the temperature of the exhaust pipe at the transition from the second process (i.e. exhausting) to the third process (cooling) is higher than a second temperature that is higher than a first temperature are inherently met because the prior art is performing the same steps as the instantly claimed invention.  Applicant is also directed to paragraph 136. Re claim 1, the limitations directed to terminating cooling, applicant is directed to paragraphs 148 and 158.   Re claim 2, in view of the indefiniteness, the limitations are met.  Specifically, Kogura et al. teach exposing the exhaust pipe to a cleaning gas, exhausting the cleaning gas, and cooling the exhaust pipe by purging with N2.  In the third process, the cleaning gas and reaction product after the first and second process since the exhaust pipe has been exposed to cleaning gas and purged to remove deposits and cleaning gas prior to cooling.  Re claim 2, in reference to predetermined times, refer to paragraph 149.   Re claims 7-8, refer to paragraph 216.  Re claims 9-10, refer to paragraph 133. Re claims 12-13, refer to paragraph 228. 
Allowable Subject Matter
Claims 3-6, 11, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the limitations of claims 3 and 6, and the corresponding dependent claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaguchi et al. teach removing deposits inside the processing vessel. 
Applicant’s election without traverse of Group I, in the reply filed on 8/31/2022 is acknowledged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc